Citation Nr: 0828158	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residual of left hip 
fracture with a Richard screw.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1972.  The veteran had four years prior service, the exact 
dates of which have not been verified.  The veteran also 
served in the Air National Guard (ANG) from April 1980 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in July 2007; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran's running injury to the left hip was not 
during a period of active duty, active duty for training, or 
inactive duty training.  

2.  The veteran's left hip fracture and residuals were not 
the result of his in-service motor vehicle accident.  


CONCLUSION OF LAW

Residuals of a left hip fracture were not incurred or 
aggravated during a period of active service.  38 U.S.C.A. §§ 
101(21), 101(22), 101(23), 101(24), 1101, 1110, 1111, 1131 
(West 2002 & Supp. 2008); 38 C.F.R §§ 3.6, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claim, in correspondence dated in January 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connection for his claimed 
hip disorder.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claim, namely by requesting 
any additional evidence concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
The veteran responded to this correspondence in April 2006 
and informed the RO he had no other information or evidence 
to give VA to substantiate his claim.  

Although notice of the disability rating and effective date 
elements was not provided prior to the initial AOJ 
adjudication on appeal, the Board finds the veteran has not 
been prejudiced as a result.  For reasons explained more 
fully below, the Board is denying the veteran's secondary 
service connection claim.  As such, no disability rating or 
effective date will be determined and delayed notification on 
these elements of a service connection claim could not 
possibly have affected the outcome of this decision.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and treatment records from Allen Memorial 
Hospital.  The veteran has not identified any medical records 
relevant to the claim that have not been associated with the 
claims file.  The veteran was also provided with a VA medical 
examination.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.



Legal Criteria 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is usually required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Continuity of symptomatology is required only when a 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007)

"Active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty; or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6 (2007).  

The term "active duty for training" includes full time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2007).  

The term "inactive duty training" includes duty other than 
full-time duty prescribed for Reserves by the Secretary 
concerned and special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by the Reserves on a voluntary basis 
in connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).  

Analysis

The veteran has cited two events as causes of his claimed 
left hip disability.  First, the veteran has maintained, 
through numerous written correspondences submitted throughout 
the course of this appeal and through testimony presented at 
his Travel Board hearing, that he initially injured his left 
hip in a motor vehicle accident in February 1987 while in the 
line of duty.  Second, the veteran has also maintained that 
he exacerbated this injury in May 1988 when jogging for the 
purpose of conditioning himself to pass physical fitness 
tests necessary to stay in the ANG.  (See e.g., veteran's 
Substantive Appeal dated in March 2006).  Regarding the first 
event, a memorandum from the Physical Standards Section of 
the Office of the Air Surgeon dated in April 1987, showed 
that the veteran's February 1987 accident had been found to 
have occurred in the line of duty.  Regarding the second 
event, the veteran has not alleged that he was on active 
military service at the time, and at his Travel Board 
hearing, he acknowledged he was afforded no official paid 
time to engage in such training.  

The Board has considered the veteran's contentions regarding 
the hip fracture sustained while conditioning on his own time 
for his National Guard physical fitness test, but does not 
find them to be supportive of his claim.  Medical records 
from Allen Community Hospital, dated in May 1988, confirmed 
that the veteran received surgical treatment for a stress 
fracture of the left hip at that time.  These records, and a 
history and physical examination report completed upon his 
admission in particular, also confirmed that the stress 
fracture had resulted from jogging three weeks earlier.  
Despite that the medical evidence links the hip fracture to 
the jogging, the Board cannot grant service connection on 
that basis because he was not on active military service at 
the time.  The Board has considered the veteran's testimony 
in which he asserted that he was not a recreational runner 
and that the only reason he was running was to be able to 
pass his physical fitness test to maintain his National Guard 
status.  The Board, however, has found no legal authority to 
support finding that conditioning oneself on one's own time 
in anticipation of military service qualifies as "active 
military service" as required for granting service 
connection.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6 (2007).  Service connection in this case, therefore, is 
dependent upon a link between a current condition and the 
February 1987 automobile accident.
 
This case presents questions of both a factual and a medical 
nature.  As a factual matter, the Board must determine 
whether the veteran sustained an injury to his left hip in 
the motor vehicle accident.  In considering the evidence 
relating to this event, the Board retains discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. 
Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (Fed. Cir. 2006)).  The appellant's credibility 
affects the weight to be given to his testimony, and it is 
the Board's responsibility to determine the appropriate 
weight.  Washington v. Nicholson, 19 Vet. App. 363, 369 
(2005).  If the Board finds that the veteran did in fact 
injure his hip in service, the Board must determine whether 
the evidence establishes that the condition was chronic.  If 
not, the Board must find evidence of continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2007).  

Medically, the evidence must demonstrate a link between a 
current hip disability and the in-service injury.  Typically, 
such a link requires medical evidence, however, lay evidence 
may be sufficient in certain situations.  See e.g. Savage v. 
Gober, 10 Vet. App. 488, 479 (1997) (holding that medical 
evidence demonstrating a relationship between a present 
disability and continuity of symptomatology is required 
unless such a relationship is one as to which a lay person's 
lay observation is competent).  

Adding a unique dimension to this case is that the veteran 
himself is a physician.  A certified copy of the veteran's DD 
Form 214 listed his occupational specialty as Flight Surgeon.  
At his Travel Board hearing, the veteran testified that he 
was in family practice for thirty years and spent most of his 
time in the Navy, practicing aviation medicine.  Based on 
these qualifications, the Board finds the veteran to be 
competent to render opinions on medical matters.  

With these considerations in mind, the Board now turns to the 
relevant evidence.  At his Travel Board hearing, the veteran 
recalled that he had no bruising on either hip when initially 
treated for the injuries sustained in the motor vehicle 
accident in February 1987.  The veteran explained, however, 
that the bruising appeared within two days.  The veteran 
recalled an orthopedic surgeon at the time commenting on the 
bruising and its indication that his body had sustained 
severe force in the crash.  The veteran also stated he had 
some discomfort in his hip at the time, but that the 
discomfort in his sternum was much worse.  The veteran 
testified that this hip pain continued from then until he 
subsequently injured it in May 1988.  In a statement dated in 
February 2004, the veteran recalled that in the motor vehicle 
accident, he sustained a complete fracture of the junction of 
the middle and upper thirds of the sternum.  The veteran also 
recalled extensive bruising anteriorly over both hips from 
the seatbelt/shoulder harness combination.  

Medical records from Crawford County Memorial Hospital 
confirmed that in February 1987 the veteran received 
treatment in the emergency room for injuries sustained in a 
motor vehicle accident.  There, he was found to have a 
sternum fracture and a bruised left knee.  No bruising of 
either hip was noted at the time.  The veteran was 
subsequently transferred to Jennie Edmundson Hospital, where, 
according to a history and physical examination report dated 
in February 1987, he was admitted to the intensive care unit.  
The admitting physician, Dr. R.S., noted injuries consisting 
of a fractured sternum and abrasion of the left knee, but did 
not note any bruising of the hips.  

The earliest record of a hip injury is found in medical 
records from Allen Community Hospital, dated in May 1988.  At 
that time, according to the records, the veteran received 
surgical treatment for a stress fracture of the left hip.  In 
a history and physical examination report completed upon his 
admission, Dr. D.P. stated that the veteran had reported he 
began to experience pain in the left hip three weeks earlier 
when jogging.  In none of the medical records from Allen 
Community Hospital, including the history and physical 
examination report and a discharge summary dated in June 
1988, did a physician make any references to a previous hip 
injury or complaints of hip pain prior to the initial onset 
three weeks earlier.  

Although there are no records corroborating the veteran's 
account of sustaining trauma to his hip in the motor vehicle 
accident in February 1987, the Board nonetheless finds him to 
be credible.  The veteran's sternum fracture was obviously a 
severe injury, as demonstrated by his initial admission to 
the intensive care unit.  It is plausible that the veteran 
failed to report any pain in his hips at that time because, 
by his own admission, the pain was only mild and he had 
sustained much more serious injuries to other parts of his 
body.  The veteran's recollection that bruising did not 
immediately appear also explains why bruising was not noted 
upon his initial admission.  

Having found the veteran's recollection concerning the hip 
injury to be credible, the Board now considers whether there 
is a relationship between the injury an a present disability.  
The Board first acknowledges that there is sufficient 
evidence of a current disability; namely, chronic residuals 
of a left hip fracture manifested by pain.  This diagnosis 
was confirmed in a VA joints examination report, dated in 
June 2004.  

The VA examination report, however, does not support the 
veteran's claim.  In the VA examination report, Dr. E.P. 
attributed the veteran's hip pain to the Richards screw, 
which was placed for a femoral neck stress fracture that was 
related to an increase in jogging during the veteran's 
intensive training for the National Guard.  Dr. E.P. 
explained that the description of hip pain in relation to the 
increased jogging was "very consistent" with the diagnosis 
of a stress fracture to the hip.  Dr. E.P. noted that the 
medical records noted no significant complaints of hip pain 
until more than a year after the motor vehicle accident, at 
which time he referred to hip pain that had began two or 
three weeks ago.  Dr. E.P. stated that it would be unlikely 
that the hip fracture and subsequent pain was related to the 
accident, as it would be "very unusual" to have a stress 
fracture in the hip and be able to go a year of walking and 
regular activity without symptoms.  

In the report, Dr. E.P. confirmed he had reviewed the 
veteran's claims file and specifically referred to relevant 
documents such as reports from Jennie Edmundson Memorial 
Hospital, Crawford County Memorial Hospital, and Allen 
Memorial Hospital.  Because Dr. E.P. based his opinion on the 
objective evidence, and because he provided reasons and 
rationale for his opinion, the Board finds it to be 
probative.   

Weighing in favor of the veteran's claim are his own 
statements.  The veteran testified that an orthopedic surgeon 
and a physician who specialized in occupational medicine had 
told him there was no other explanation for his hip giving 
away other than the motor vehicle accident.  The veteran did 
not identify these doctors and there are no records in the 
claims file confirming these statements, thus, the Board 
gives little probative weight to these statements.

The evidence does include a note from Dr. E.C., dated in 
March 2004, in which the doctor confirmed he had examined the 
veteran in November 2003.  According to the note, the veteran 
presented with complaints of chronic intermittent discomfort 
in the left buttock radiating down to the posterior aspect of 
the proximal left thigh.  Pertinent medical history included 
a "pinning" of the left hip for treatment of a fissure 
fracture secondary to a motor vehicle accident 16 years 
earlier.  Dr. E.C. noted localized left buttock tenderness 
which "could be consistent with fibromyositis in relation to 
irritation of tissues secondary to previous left hip pinning 
procedure."  

The note from Dr. E.C. does not support the veteran's claim 
because the facts as found in the record contradicted the 
facts on which the opinion was based; namely, that the 
pinning procedure was performed as a result of a fissure 
fracture, which was caused by the motor vehicle accident.  
The medical records pertaining to the pinning procedure, 
however, showed that the pinning procedure was performed as a 
result of the injuries sustained while running.  The 
relationship between the pinning procedure and the motor 
vehicle accident is the contested issue and Dr. E.C. merely 
reported such a relationship as history provided by the 
veteran rather than a determination based on objective 
findings. 

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that Dr. E.C. reviewed the veteran's 
service medical records or any other related documents which 
would have enabled him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Accordingly, 
the Board must find Dr. E.C. statements to be unpersuasive as 
to the relation of the veteran's current left hip fracture 
and his in-service motor vehicle accident.  For this reason, 
the Board, in its discretion, rejects this opinion.  Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005).   

Last, the Board considers the veteran's own medical opinion.  
At his Travel Board hearing, the veteran testified that it 
was at least as likely as not his left hip fracture with 
Richard screw was etiologically related to his motor vehicle 
accident.  As explained above, the veteran is competent to 
render such an opinion.  The Board, however, finds that it is 
outweighed by the opinion contained in the VA examination 
report for two reasons.  First, as a claimant, the veteran is 
obviously biased in the outcome.  The Board retains the right 
to consider bias in assessing credibility.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Second, the 
veteran provided no medical reasoning why he felt his current 
hip condition was related to the motor vehicle accident.  He 
only testified that "something" occurred during the motor 
vehicle accident and that "maybe it was then related to the 
fact that I had to continue on with activities and was never 
off my feet that just made it progressively worse."  

The Board has also considered whether the evidence 
demonstrates that a chronic hip disability was shown in 
service or whether there was continuity of symptomatology, 
but finds that it does not.  38 C.F.R. § 3.303(b) (2007).  In 
making this finding, the Board finds significant that there 
were no documented hip complaints until the running-induced 
fracture in May 1988.  Moreover, the veteran received 
extensive treatment for this fracture, yet the medical 
records only referred to pain that had began approximately 
three weeks earlier.  The VA examination report also weighs 
against finding that the veteran experienced continuous 
symptoms from the initial motor vehicle accident to the 
present.  As explained in the report, the veteran's current 
symptoms are medically consistent with the running fracture.  
Such evidence tends to weigh against the veteran's 
recollection of having continuous symptoms of left hip pain.  


ORDER

Service connection for residuals of a left hip fracture is 
denied.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


